MEMORANDUM **
Ignacio Rios, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his motion to terminate proceedings and his application for caneel-lation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing de novo, Sinotes-Cruz v. Gonzales, 468 F.3d 1190, 1194 (9th Cir.2006), we grant the petition for review and remand.
The agency incorrectly concluded that the Notice to Appear (“NTA”) ended Rios’ period of continuous residence as a lawful permanent resident because the NTA failed to specify the date or location of Rios’ hearing. See Garcia-Ramirez v. Gonzales, 423 F.3d 935, 937 n. 3 (9th Cir.2005) (per curiam).
We remand for the agency to determine, in the first instance, the date Rios’ accrual of continuous residence was terminated. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.